77002: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-37157: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 77002


Short Caption:CHAPPELL (JAMES) VS. STATE (DEATH PENALTY-PC)Court:Supreme Court


Related Case(s):29884, 43493, 49478, 61967


Lower Court Case(s):Clark Co. - Eighth Judicial District - C131341Classification:Criminal Appeal - Death Penalty - Post-Conviction


Disqualifications:Douglas, Herndon, SilverCase Status:Disposition Filed


Replacement:None for Justice HerndonPanel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:01/07/2021How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantJames Montell ChappellEllesse D. Henderson
							(Federal Public Defender/Las Vegas)
						Bradley D. Levenson
							(Federal Public Defender/Las Vegas)
						Rene L. Valladares
							(Federal Public Defender/Las Vegas)
						Scott Wisniewski
							(Federal Public Defender/Las Vegas)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/24/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


09/21/2018Filing FeeAppeal Filing Fee Waived.  Criminal.


09/21/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)18-37012




09/21/2018OtherChief Justice Michael L Douglas disqualified from participation in this matter. Disqualification Reason: Parties.


10/04/2018Transcript RequestFiled Certificate of No Transcript Request (Certification Under NRAP 9(A)).18-38915




10/11/2018Docketing StatementFiled Docketing Statement Criminal Appeals.18-39878




01/16/2019MotionFiled Appellant's Request For Extension Of Time Within Which To File Appellant's Opening Brief. (SC)19-02539




01/31/2019Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: April 22, 2019. (SC).19-04760




02/06/2019OtherJustice Abbi Silver disqualified from participation in this matter. (SC)


04/22/2019MotionFiled Appellant's Request For Extension Of Time Within Which To File Appellant's Opening Brief (Second Request). (SC)19-17573




04/25/2019Order/ProceduralFiled Order Granting Motion.  Appellant's Opening Brief and Appendix due:  May 2, 2019.  (SC)19-18292




05/02/2019BriefFiled Appellant's Opening Brief. (SC)19-19239




05/02/2019AppendixFiled Appellant's Appendix Volume 1. (SC)19-19241




05/02/2019AppendixFiled Appellant's Appendix Volume 2. (SC)19-19243




05/02/2019AppendixFiled Appellant's Appendix Volume 3. (SC)19-19244




05/02/2019AppendixFiled Appellant's Appendix Volume 4. (SC)19-19245




05/02/2019AppendixFiled Appellant's Appendix Volume 5. (SC)19-19246




05/02/2019AppendixFiled Appellant's Appendix Volume 6. (SC)19-19247




05/02/2019AppendixFiled Appellant's Appendix Volume 7. (SC)19-19248




05/02/2019AppendixFiled Appellant's Appendix Volume 8. (SC)19-19249




05/02/2019AppendixFiled Appellant's Appendix Volume 9. (SC)19-19250




05/02/2019AppendixFiled Appellant's Appendix Volume 10. (SC)19-19252




05/02/2019AppendixFiled Appellant's Appendix Volume 11. (SC)19-19254




05/02/2019AppendixFiled Appellant's Appendix Volume 12. (SC)19-19255




05/02/2019AppendixFiled Appellant's Appendix Volume 13. (SC)19-19258




05/02/2019AppendixFiled Appellant's Appendix Volume 14. (SC)19-19260




05/02/2019AppendixFiled Appellant's Appendix Volume 15. (SC)19-19262




05/02/2019AppendixFiled Appellant's Appendix Volume 16. (SC)19-19266




05/02/2019AppendixFiled Appellant's Appendix Volume 17. (SC)19-19268




05/02/2019AppendixFiled Appellant's Appendix Volume 18. (SC)19-19269




05/02/2019AppendixFiled Appellant's Appendix Volume 19. (SC)19-19271




05/02/2019AppendixFiled Appellant's Appendix Volume 20. (SC)19-19272




05/02/2019AppendixFiled Appellant's Appendix Volume 21. (SC)19-19274




05/02/2019AppendixFiled Appellant's Appendix Volume 22. (SC)19-19278




05/02/2019AppendixFiled Appellant's Appendix Volume 23. (SC)19-19280




05/02/2019AppendixFiled Appellant's Appendix Volume 24. (SC)19-19281




05/02/2019AppendixFiled Appellant's Appendix Volume 25. (SC)19-19283




05/02/2019AppendixFiled Appellant's Appendix Volume 26. (SC)19-19284




05/02/2019AppendixFiled Appellant's Appendix Volume 27. (SC)19-19285




05/02/2019AppendixFiled Appellant's Appendix Volume 28. (SC)19-19288




05/02/2019AppendixFiled Appellant's Appendix Volume 29. (SC)19-19289




05/02/2019AppendixFiled Appellant's Appendix Volume 30. (SC)19-19291




05/02/2019AppendixFiled Appellant's Appendix Volume 31. (SC)19-19292




06/03/2019MotionFiled Respondent's Motion for Enlargement of Time (Answering Brief). (SC)19-23877




06/19/2019Order/ProceduralFiled Order Granting Motion.  Respondent shall have until August 2, 2019, to file and serve the answering brief.  (SC)19-26486




08/02/2019MotionFiled Respondent's Motion for Enlargement of Time - Second Request (Answering Brief). (SC)19-32659




08/14/2019Order/ProceduralFiled Order Granting Motion. Respondent's Answering Brief due: October 1, 2019. (SC).19-34158




09/30/2019BriefFiled Respondent's Answering Brief. (SC)19-40419




10/29/2019MotionFiled Request For Extension Of Time Within Which To File Appellant's Reply Brief.  (SC)19-44446




11/07/2019Order/ProceduralFiled Order Granting Motion.  Appellant shall have until December 30, 2019, to file and serve the reply brief.  (SC)19-45787




12/27/2019BriefFiled Appellant's Reply Brief. (SC)19-52209




12/27/2019AppendixFiled Appellant's Reply Appendix Volume 1 of 1. (SC)19-52210




12/27/2019Case Status UpdateBriefing Completed. (SC)


12/29/2020OtherJustice Douglas W. Herndon disqualified from participation in this matter. Disqualification Reason: Sat in District Court Proceedings


01/07/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)21-00379




12/30/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Cadish, J. Majority: Hardesty/Parraguirre/Stiglich/Cadish/Pickering. fn1 [The Honorable Abbi Silver, Justice, and Honorable Douglas W. Herndon, Justice, did not participate in the decision of this matter.] 137 Nev. Adv. Opn. No. 83. En Banc. (SC)21-37157





Combined Case View